THE INTERPUBLIC GROUP OF COMPANIES, INC. 2006 PERFORMANCE INCENTIVE PLAN

 

PERFORMANCE SHARE AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below a Performance Share
Award (the “Award”) to be settled in shares of the Company’s common stock (the
“Shares”). The terms and conditions of this Award are set forth in this Award
Agreement (the “Agreement”), and in The Interpublic Group of Companies, Inc.
2006 Performance Incentive Plan (the “Plan”).

Date of Award

[Date]

Participant’s Name

[First Name][Last Name]

Target Number of Shares to
be Awarded Upon Vesting

[Amount]

End of
Performance Period

[Date]

Vesting Date

[Lapse provisions to be inserted, which may include the lapse of restrictions
upon satisfaction of performance criteria determined by the Committee. Except as
set forth in the Plan, the restrictions shall not lapse during the first year
following the Date of Grant.]

Actual Shares Awarded

[Description]

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

By:________________________________

Name:

Title:

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

____________________________________

Participant’s Signature

 

Please return a signed copy of this Agreement to _________________________ no
later than [Date].

 

 

Continued on next page

 

 

 

1

 

 

 


--------------------------------------------------------------------------------



 

 



THE INTERPUBLIC GROUP OF COMPANIES, INC. 2006 PERFORMANCE INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

 

The following terms and conditions supplement the terms of the Plan:

 

Achievement of Performance Criteria

Subject to the terms of the Plan, the Committee shall have sole and exclusive
discretion to determine whether and the extent to which the applicable
Performance Criteria have been achieved, and the corresponding number of Actual
Shares Awarded.

Vesting

All Shares payable pursuant to this Award shall be transferred to the
Participant no later than March 15th of the first calendar year after the
calendar year in which the Vesting Date set forth in the cover page occurs.

Withholding

As set forth in the Plan, the Company may be required to withhold income and
employment taxes when Shares are transferred to the Participant. In any event,
the Participant remains responsible at all times for paying any income and
employment taxes with respect to this Award. The Company is not responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.

Interpretation and Construction

This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive.

Entire Understanding

This Agreement and the terms of the Plan constitute the entire understanding
between the Participant and the Company and its Affiliates regarding this Award.
Any prior agreements, commitments, or negotiations concerning this Award are
superseded.

 

 

 

 

 

 

 

- 2 -

 

 

 

 

 

 

 